Opinion by
President Judge Crumlish,
The Unemployment Compensation Board of Review affirmed the referee’s denial of unemployment compensation benefits to Kenneth P. Hesse based on Section 402(b) (1) of the Unemployment Compensation Law1 finding that Hesse had voluntarily terminated his employment without a necessitous and compelling reason. We affirm.
Hesse was last employed as a mechanic’s trainee through an 18-month Manpower program. After five months, he quit because of dissatisfaction with his work assignments.
The law is clear. The burden of proving a necessitous and compelling reason for leaving employment rests with the claimant. DeNofa v. Unemployment Compensation Board of Review, 51 Pa. Commonwealth Ct. 97, 413 A.2d 786 (1980). Mere dissatisfaction with working conditions is not a necessitous cause to justify a voluntary quit. Id. Therefore, to prove eligibility for benefits, Hesse must establish that he was deceived as to or unaware of the fact that he would *597be required to perform jobs of a lesser caliber before being assigned mechanic’s work. Mosley v. Unemployment Compensation Board of Review, 15 Pa. Commonwealth Ct. 447, 327 A.2d 199 (1974).
The record discloses that Hesse was treated the same as others in the program, that the employer told Hesse when he entered into employment that he would start at the bottom and work his way up, and that Hesse had in fact done some minor mechanical work. Under the circumstances, Hesse has not met his burden of proving any necessitous and compelling reason for voluntarily terminating his employment.
Affirmed.
Order
The Unemployment Compensation Board of Review order at B-153459, dated February 10, 1978, denying unemployment compensation benefits to Kenneth P. Hesse is affirmed.

 Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(b) (1).